     Case 2:13-cr-00318-CAS Document 56 Filed 03/29/21 Page 1 of 10 Page ID #:338




1
                                                                                         O
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   )     Case No. 2:13-cr-00318-CAS-1
                                                 )
12                      Plaintiff,               )     ORDER REGARDING MOTION FOR
13                v.                             )     COMPASSIONATE RELEASE
                                                 )     UNDER 18 U.S.C. § 3582(c)(1)(A)
14
     SHANT KARIBLGHOSSIAN,                       )
15                                               )
16                      Defendant.               )
                                                 )
17                                               )
18
19   I.    INTRODUCTION & BACKGROUND
20         On May 7, 2013, a grand jury indicted defendant Shant Kariblghossian
21   (“Kariblghossian”), alleging two counts of knowingly and intentionally distributing at least
22   50 grams of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii).
23   Dkt. 1. On June 1, 2014, Kariblghossian pleaded guilty to both counts. Dkt. 25. On
24   February 10, 2015, this Court sentenced Kariblghossian to 120 months in prison, followed
25   by a five-year term of supervised release. Dkt. 40.
26         On September 21, 2020, Kariblghossian filed the instant motion seeking
27   compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Dkt. 45 (“Mot.”). The
28

                                                 -1-
     Case 2:13-cr-00318-CAS Document 56 Filed 03/29/21 Page 2 of 10 Page ID #:339




1    government filed an opposition on October 23, 2020. Dkt. 48 (“Opp’n”). Kariblghossian
2    filed a reply on November 9, 2020, dkt. 49 (“Reply”), and a further supplement to his
3    motion on March 25, 2021. Dkt. 55 (“Supp.”).
4          Having carefully considered the parties’ arguments, the Court finds and concludes
5    as follows.
6    II.   LEGAL STANDARD
7          “A judgment of conviction that includes a sentence of imprisonment constitutes a
8    final judgment and may not be modified by a district court except in limited
9    circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (internal alterations
10   omitted). “Compassionate release provides an exception” to this general rule “in
11   extraordinary cases.” United States v. Holden, No. 3:13-cr-00444-BR, 2020 WL 1673440,
12   at *2 (D. Or. Apr. 6, 2020).
13         Prior to December 21, 2018, “the Court could only reduce a sentence of
14   imprisonment upon a motion of the Director of the Bureau of Prisons[.]” United States v.
15   Esparza, No. 1:07-cr-00294-BLW, 2020 WL 1696084, at *1 n.1 (D. Idaho Apr. 7, 2020).
16   But on December 21, 2018, Congress enacted—and the President signed into law—the
17   First Step Act of 2018 (“the FSA”), “with the intent of ‘increasing the use and transparency
18   of compassionate release.’” United States v. Willis, 382 F. Supp. 3d 1185, 1187 (D.N.M.
19   2019). Accordingly, the FSA now “permits defendants to bring their own motions for
20   compassionate release after first exhausting their administrative remedies with the Bureau
21   of Prisons.” United States v. Ayon-Nunez, No. 1:16-cr-00130-DAD, 2020 WL 704785, at
22   *2 (E.D. Cal. Feb. 12, 2020). “Although relief under the statute is commonly referred to
23   as ‘compassionate release,’ such relief is not limited to immediate release, but includes a
24   reduction in sentence.” United States v. Marks, No. 03-cr-06033-L, 2020 WL 1908911, at
25   *3 n.3 (W.D.N.Y. Apr. 20, 2020).
26         “Compassionate release is governed by 18 U.S.C. § 3582(c).” Willis, 382 F. Supp.
27   3d at 1187. The FSA modified Section 3582(c)(1)(A)(i) to allow for compassionate release
28   when three requirements are met: “First, as a threshold matter, the statute requires

                                                 -2-
     Case 2:13-cr-00318-CAS Document 56 Filed 03/29/21 Page 3 of 10 Page ID #:340




1    defendants to exhaust administrative remedies.        Second, a district court may grant
2    compassionate release only if ‘extraordinary and compelling reasons warrant such a
3    reduction’ and ‘such reduction is consistent with applicable policy statements issued by the
4    Sentencing Commission.’ Third, the district court must also consider ‘the factors set forth
5    in Section 3553(a) to the extent they are applicable.’” United States v. Rodriguez, 424 F.
6    Supp. 3d 674, 680 (N.D. Cal. 2019) (citing 18 U.S.C. § 3582(c)(1)(A)(i)). The FSA “grants
7    broad discretion to the district courts in providing relief[.]” Jones v. United States, No.
8    4:98-cr-10-01, 2020 WL 219311, at *3 (E.D. Va. Jan. 6, 2020).
9    III.   DISCUSSION
10          A.    Exhaustion of Legal Remedies
11          The Court “may entertain an inmate’s request for compassionate release under 18
12   U.S.C. § 3582(c)(1)(A)(i) only (1) ‘after he has fully exhausted all administrative rights to
13   appeal a failure of the Bureau of Prisons to bring a motion’ on his behalf or (2) after ‘the
14   lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,
15   whichever is earlier.’” United States v. Cooper, No. 2:14-cr-00228-JAD-CWH, 2020 WL
16   2064066, at *2 (D. Nev. Apr. 29, 2020) (internal alterations omitted) (citing 18 U.S.C. §
17   3582(c)(1)(A)). In addition, “[e]xhaustion occurs when the BOP denies a defendant’s
18   application[.]” United States v. Mondaca, No. 89-cr-00655-DMS, 2020 WL 1029024, at
19   *2 (S.D. Cal. Mar. 3, 2020) (internal citation omitted).
20          Here, Kariblghossian contends that he has exhausted his administrative remedies
21   because his request for compassionate release was denied by his warden at Federal
22   Correctional Institution Schuylkill (“FCI Schuylkill”)1 on June 12, 2020, and more than 30
23   days have lapsed since the warden denied the request. See Mot. at 1, 8; see also id. Ex. 6
24   (warden’s June 12, 2020 letter denying Kariblghossian’s request for compassionate
25   release). The government concedes that the warden “denied [Kariblghossian’s] request
26
27   1
       The Court notes that at the time Kariblghossian filed his reply, at least five inmates and
28   three staff members at FCI Schuylkill had tested positive for COVID-19. See Reply at 6.

                                                  -3-
     Case 2:13-cr-00318-CAS Document 56 Filed 03/29/21 Page 4 of 10 Page ID #:341




1    [for compassionate release] on June 12, 2020.” Opp’n at 2. Accordingly, the Court finds
2    that Kariblghossian has satisfied the exhaustion requirement.
3          B.     Extraordinary and Compelling Reasons Warrant Compassionate
4          Release
5          Section 3582(c) “provides a path for defendants in ‘extraordinary and compelling
6    circumstances’ to be released from prison early.” Rodriguez, 424 F. Supp. 3d at 681 (citing
7    18 U.S.C. § 3582(c)(1)(A)).        A number of district courts have determined that
8    “extraordinary and compelling” reasons for compassionate release exist “when the prisoner
9    suffers from preexisting health conditions that might make a COVID-19 infection more
10   lethal.” United States v. O’Neil, No. 3:11-cr-00017, 2020 WL 2892236, at *6 (S.D. Iowa
11   June 2, 2020).
12         Here, Kariblghossian contends that his chronic medical conditions, in combination
13   with the ongoing COVID-19 pandemic, create “extraordinary and compelling” reasons that
14   he should be granted compassionate release. See Mot. at 9–12. The government concedes
15   that Kariblghossian’s “serious, chronic health condition” potentially qualifies as an
16   extraordinary and compelling reason warranting compassionate release “in light of the risk
17   of infection of COVID-19.” See Opp’n at 12. For example, Kariblghossian suffers from
18   type 2 diabetes, obesity, hypertension, retinopathy, hepatitis C, obsessive compulsive
19   disorder, and anxiety. Mot. at 2–3; id. Exs. 3–5 (Kariblghossian’s BOP medical records).
20         Since the onset of the COVID-19 pandemic, a number of courts have determined
21   that inmates suffering from medical conditions similar to Kariblghossian’s, including type
22   2 diabetes, obesity, and hypertension, have presented “extraordinary and compelling”
23   circumstances that justify compassionate release. See, e.g., United States v. Rodriguez, 451
24   F.Supp.3d 392, 394 (E.D. Pa. Apr. 1, 2020) (determining, with respect to inmate suffering
25   from conditions including diabetes and high blood pressure, “nothing could be more
26   extraordinary and compelling than this pandemic”); United States v. Franco, No. 12 CR.
27   932 (PAC), 2020 WL 4344834, at *2–3 (S.D.N.Y. June 24, 2020) (concluding that
28   inmate’s diabetes, hypertension, and obesity, in combination with the COVID-19

                                                 -4-
     Case 2:13-cr-00318-CAS Document 56 Filed 03/29/21 Page 5 of 10 Page ID #:342




1    pandemic, created extraordinary and compelling reasons warranting early release); United
2    States v. Olawoye, No. 1:15-CR-00172-AA-5, 2020 WL 4559816, at *4 (D. Or. Aug. 7,
3    2020) (finding that extraordinary and compelling reasons warranted early release for
4    inmate suffering from type II diabetes, obesity, high cholesterol, hypertension, and
5    hepatitis A); United States v. Pena, 459 F.Supp.3d 544, 550 (S.D.N.Y. May 8, 2020) (“This
6    Court has repeatedly recognized that COVID-19 presents a heightened risk for individuals
7    with hypertension.”).
8          However, in advance of oral argument, the parties informed the Court that
9    Kariblghossian has now received both doses of the Pfizer BioNTech COVID-19 vaccine
10   (the “Pfizer vaccine”). Specifically, Kariblghossian received his second dose of the Pfizer
11   vaccine from the BOP on January 5, 2021. In large scale clinical trials, the Pfizer vaccine
12   has demonstrated 95% effectiveness in preventing infection and was “100% effective at
13   preventing severe disease.” See Kathy Katella, Comparing the COVID-19 Vaccines, Yale
14   Medicine (March 25, 2021), https://www.yalemedicine.org/news/covid-19-vaccine-
15   comparison; see also FDA Decision Memorandum, Pfizer – Dec. 11, 2020,
16   https://www.fda.gov/media/144416/download.        As such, Kariblghossian’s vaccination
17   significantly reduces the risk that he will contract COVID-19 or become severely ill due to
18   the virus. The Court therefore concludes that Kariblghossian has not met his burden to
19   demonstrate that “extraordinary and compelling reasons,” such as a disproportionately high
20   risk of becoming severely ill due to COVID-19, justify compassionate release in his case.
21   See e.g. United States v. Cortez, No. CR180085801PHXSPL, 2021 WL 689923, at *1 (D.
22   Ariz. Feb. 23, 2021) (denying compassionate release based on confirmation that
23   “Defendant has received both doses of the Pfizer COVID-19 vaccine.” ); United States v.
24   Ballenger, No. CR16-5535 BHS, 2021 WL 308814, at *4 (W.D. Wash. Jan. 29, 2021)
25   (finding that defendant’s “susceptibility to COVID-19 reinfection [was] nearly eliminated
26   by vaccination” and, as such, defendant failed to meet his “burden to establish his
27   entitlement to compassionate release.”); United States v. Grummer, No. 08-CR-4402-
28   DMS, 2021 WL 568782, at *2 (S.D. Cal. Feb. 16, 2021) (denying compassionate release

                                                 -5-
     Case 2:13-cr-00318-CAS Document 56 Filed 03/29/21 Page 6 of 10 Page ID #:343




1    because “[a]lthough Defendant suffers from several chronic medical conditions, his
2    vaccination significantly mitigates the risk that he will contract COVID-19.”).
3          At the hearing and in his supplemental filing, Kariblghossian argued that his
4    vaccination status should not preclude compassionate release because “the efficacy of the
5    vaccine against the new and emerging variants is unknown.” See Supp. at 5. The Court
6    acknowledges that the efficacy of the Pfizer vaccine against new virus variants continues
7    to be studied and that it is possible that new, more resistant variants could emerge in the
8    future. Nonetheless, at this time, the available scientific evidence suggests that the Pfizer
9    vaccine is highly effective against known variants of the SARS-COV-2 virus that causes
10   COVID-19. See Yang Liu, et. al., Neutralizing Activity of BNT162b2-Elicited Serum, The
11   New        England       Journal       of         Medicine      (March        8,      2021),
12   https://www.nejm.org/doi/full/10.1056/NEJMc2102017?query=featured_home              (finding
13   that the Pfizer vaccine demonstrated “roughly equivalent” virus neutralization with respect
14   to variants first detected in the United Kingdom and Brazil, and “robust but lower”
15   neutralization of the variant first detected in South Africa); see also Centers for Disease
16   Control and Prevention, About Variants of the Virus that Causes COVID-19 (Feb. 12,
17   20121), https://www.cdc.gov/coronavirus/2019-ncov/transmission/variant.html (“So far,
18   studies suggest that antibodies generated through vaccination with currently authorized
19   vaccines recognize” the variants identified in the United Kingdom, South Africa, and
20   Brazil). As such, the presence of these variants does not alter the Court’s conclusion that
21   Kariblghossian’s vaccination significantly mitigates his risk of contracting severe COVID-
22   19.
23         Pursuant to the FSA, “the amended § 3582(c)(1)(A)(i) vests courts with independent
24   discretion to determine whether there are ‘extraordinary and compelling reasons’ to reduce
25   a sentence.” United States v. Decator, No. 95-cr-0202-CCB, 2020 WL 1676219, at *3 (D.
26   Md. Apr. 6, 2020). Accordingly, the Court finds that Kariblghossian has not demonstrated
27   “extraordinary and compelling” reasons that justify a reduction in his sentence at this time.
28

                                                 -6-
     Case 2:13-cr-00318-CAS Document 56 Filed 03/29/21 Page 7 of 10 Page ID #:344




1    This finding is made without prejudice to a future showing by Kariblghossian that his
2    health is at severe risk due to a vaccine-resistant strain of the SARS-COV-2 virus.
3          C.     Danger to the Community
4           “Even where extraordinary and compelling reasons exist,” the Court “must consider
5    whether the defendant is ‘a danger to the safety of any other person or to the
6    community[.]’” Mondaca, 2020 WL 1029024, at *3. “To make this assessment,” the Court
7    considers a number of factors “including, among other things: (1) the nature and
8    circumstances of the offense charged; (2) the history and characteristics of the person,
9    including character, physical and mental condition, family ties, employment, financial
10   resources, past conduct, criminal history, and drug and alcohol abuse; and (3) the nature
11   and seriousness of the danger to any person or the community that release would impose.”
12   Id.
13         The government urges that Kariblghossian presents a continuing danger to the
14   community that renders him ineligible for compassionate release. See Opp’n at 13–15.
15   The government argues that Kariblghossian poses a danger to community, in part, because
16   of his “lengthy criminal history,” which places him in criminal history category VI. See
17   id. at 14; see also Dkt. 33 ¶¶ 27–45 (Presentence Investigation Report). In addition,
18   Kariblghossian was on probation at the time of the underlying offense and tested positive
19   for heroin while in federal custody. Opp’n at 14; Dkt. 33 ¶¶ 44, 70. The government
20   argues that not only physical violence and economic harm, but also “irresponsible social
21   habits,” endanger the community. See Opp’n at 14. Lastly, the government argues that
22   defendant’s situation is distinguishable from compassionate release cases involving
23   defendants whose “significant medical issues and detailed release plans” established that
24   they posed no danger to the community. See id. at 15.
25         Kariblghossian contends that he is not a danger to any person or the community. See
26   Mot. at 12. Kariblghossian argues that though his criminal history is “arguably somewhat
27   lengthy,” his current and prior convictions were drug-related, nonviolent, and the result of
28   his substance abuse and mental illness. See id. at 12; Reply at 3. Kariblghossian also

                                                 -7-
     Case 2:13-cr-00318-CAS Document 56 Filed 03/29/21 Page 8 of 10 Page ID #:345




1    argues that a five-year period of supervised release and his “structured plan for release”
2    mitigate any risks associated with his early release. See Reply at 3–4, 9; Mot. at 12.
3    Kariblghossian’s release plan includes drug treatment, residency with family, and facilities
4    for continuing medical and psychiatric care. See Mot. Ex. 8 (Kariblghossian’s release
5    plan).
6             Kariblghossian has a lengthy history of drug offenses and other non-violent crimes,
7    placing him in criminal history category VI.2 That lengthy criminal history presents
8    concern that Kariblgossian might endanger the community in the future, particularly given
9    that he has a history of distributing controlled substances while on probation. A number of
10   courts considering compassionate release during the COVID-19 pandemic have concluded
11   that supervised release is insufficient to address the danger posed by the early release of an
12   inmate with a category VI criminal history, even when that history is entirely nonviolent.
13   For example, in United States v. Henry, the court denied compassionate release related to
14   COVID-19 to a defendant serving 96 months’ imprisonment for possession with intent to
15   distribute a mixture and substance containing a detectable amount of cocaine
16   hydrochloride, where the defendant committed the offense while on supervised release and
17   probation, and had prior nonviolent drug-related convictions placing him in criminal
18   history category VI. No. 3:15CR162, 2021 WL 682069, at *1–2, 5 (E.D. Va. Feb. 22,
19   2021). Though the Henry court acknowledged that a five-year supervised release would
20   “adequately deter[ any] criminal conduct [by the defendant],” and commended the
21   defendant’s rehabilitation while in prison, the court found that the defendant did not face a
22   particularized risk of contracting COVID-19 at his current location— because, subsequent
23   to filing, defendant had been transferred from FCI Cumberland to a residential reentry
24   center—and, as such, the defendant’s “serious drug offense” weighed against early release.
25
26
     2
27     The Court notes that although Kariblghossian has no prior convictions on charges related
     to acts of violence or possession or use of firearms, he was convicted in 2010 for possession
28   or sale of a switchblade. See Dkt. 33 ¶ 40.

                                                  -8-
     Case 2:13-cr-00318-CAS Document 56 Filed 03/29/21 Page 9 of 10 Page ID #:346




1    Id., at *1, 5; see also United States v. Reece, No. 16-20088-JAR, 2020 WL 3960436, at *1,
2    7 (D. Kan. July 13, 2020) (denying supervised compassionate release to defendant serving
3    96 months’ imprisonment for four counts of aiding and assisting in preparation of false
4    income tax return, in part, because defendant committed the offense while “on probation,
5    resulting in a substantial criminal history category VI classification”); but see United States
6    v. Conner, 465 F. Supp. 3d 881, 882–83, 893–94 (N.D. Iowa 2020) (granting
7    compassionate release to defendant in criminal history category VI charged with
8    methamphetamine distribution because although “c]ommitting another federal offense
9    while on supervised release is very serious,” the fact that the defendant’s criminal history
10   was entirely nonviolent and that the defendant would be subject to a ten-year period of
11   supervised release “reduce[d] whatever risk [the defendant] may [have] posed to the
12   public.”).
13         Here, the Court considers Kariblghossian’s argument that supervised release would
14   mitigate any risk associated with his early release and acknowledges that, while his
15   criminal history is lengthy, Kariblghossian does not have a history of violent conduct,
16   which weighs against a finding that he would be dangerous to the community if released
17   now. See Conner, 465 F. Supp. 3d at 893–94 (finding supervised release of an inmate,
18   with nonviolent, category VI criminal history, sufficient to eliminate any danger posed by
19   early release). In addition, it is significant that Kariblghossian has a detailed release plan
20   and family ties in the community. See Mot. Ex. 8. Kariblghossian’s release plan calls for
21   him to receive residential drug treatment upon release and then reside with his brother, who
22   can provide transport for Kariblghossian’s ongoing medical and psychiatric care at nearby
23   facilities. See id. The Court notes, however, that Kariblghossian is currently enrolled in
24   the Residential Drug Abuse Program, a BOP program intended to provide comprehensive
25   support for his rehabilitation efforts, and Kariblghossian has made no showing that he will
26   receive superior rehabilitation support out of custody.
27         Moreover, Kariblghossian’s instant offense conduct involved distribution of
28   controlled substances while on probation. Specifically, while on probation for evading a

                                                  -9-
     Case 2:13-cr-00318-CAS Document 56 Filed 03/29/21 Page 10 of 10 Page ID #:347




1    police officer, see Dkt. 33 ¶¶ 41, 44, he twice sold over 50 grams of methamphetamine to
2    an undercover law enforcement officer, see Dkt. 33 ¶¶ 8–9. As such, especially given
3    Kariblghossian’s lengthy criminal history, questions remain regarding the extent to which
4    court supervision can mitigate against future dangerous conduct, including a return to
5    distributing narcotics. On balance, the Court finds that compassionate release is not
6    appropriate in this case due to the danger Kariblghossian could pose to others and to the
7    community if released.
8          Because Kariblgossian has not demonstrated that he will not pose a danger to the
9    safety of others or to the community if released, the Court does not reach the question of
10   whether the remaining Section 3553(a) factors favor release.
11   IV.   CONCLUSION
12         The Court DENIES Kariblghossian’s motion for compassionate release, without
13   prejudice.
14         IT IS SO ORDERED.
15   DATED: March 29, 2021
16
17                                                        CHRISTINA A. SNYDER
                                                      UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                               -10-
